
	
		II
		Calendar No. 579
		109th CONGRESS
		2d Session
		S. 2679
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 27, 2006
			Mr. Talent (for himself,
			 Mr. Dodd, Mr.
			 Alexander, Mr. Cochran,
			 Mr. DeWine, Mr.
			 Kerry, Mr. Allen,
			 Mr. Cornyn, and Mr. Nelson of Florida) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			August 3, 2006
			 Reported by Mr.
			 Specter, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish an Unsolved Crimes Section in
		  the Civil Rights Division of the Department of Justice, and an Unsolved Civil
		  Rights Crime Investigative Office in the Civil Rights Unit of the Federal
		  Bureau of Investigation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Unsolved Civil Rights Crime
			 Act.
		2.Sense of
			 CongressIt is the sense of
			 Congress that all authorities with jurisdiction, including the Federal Bureau
			 of Investigation and other entities within the Department of Justice,
			 should—
			(1)expeditiously investigate unsolved civil
			 rights murders, due to the amount of time that has passed since the murders and
			 the age of potential witnesses; and
			(2)provide all the resources necessary to
			 ensure timely and thorough investigations in the cases involved.
			3.DefinitionsIn this Act:
			(1)ChiefThe term Chief means the Chief
			 of the Section.
			(2)Chief
			 investigatorThe term
			 Chief Investigator means the Chief Investigator of the
			 Office.
			(3)Criminal civil
			 rights statutesThe term
			 criminal civil rights statutes means—
				(A)section 241 of title 18, United States Code
			 (relating to conspiracy against rights);
				(B)section 242 of title 18, United States Code
			 (relating to deprivation of rights under color of law);
				(C)section 245 of title 18, United States Code
			 (relating to federally protected activities);
				(D)sections 1581 and 1584 of title 18, United
			 States Code (relating to involuntary servitude and peonage);
				(E)section 901 of the
			 Fair Housing Act (42 U.S.C. 3631);
			 and
				(F)any other Federal law that—
					(i)was in effect on or before December 31,
			 1969; and
					(ii)the Criminal Section of the Civil Rights
			 Division of the Department of Justice enforced, prior to the date of enactment
			 of this Act.
					(4)OfficeThe term Office means the
			 Unsolved Civil Rights Crime Investigative Office established under section
			 5.
			(5)SectionThe term Section (except when
			 used as part of the term Criminal Section) means the Unsolved
			 Crimes Section established under section 4.
			4.Establishment of
			 Section in Civil Rights Division
			(a)In
			 generalThere is established
			 in the Civil Rights Division of the Department of Justice an Unsolved Crimes
			 Section. The Section shall be headed by a Chief of the Section.
			(b)Responsibility
				(1)In
			 generalNotwithstanding any
			 other provision of Federal law, and except as provided in section 5, the Chief
			 shall be responsible for investigating and prosecuting violations of criminal
			 civil rights statutes, in cases in which a complaint alleges that such a
			 violation—
					(A)occurred not later than December 31, 1969;
			 and
					(B)resulted in a death.
					(2)Coordination
					(A)Investigative
			 activitiesIn investigating a
			 complaint under paragraph (1), the Chief shall coordinate investigative
			 activities with State and local law enforcement officials.
					(B)VenueAfter investigating a complaint under
			 paragraph (1), or receiving a report of an investigation conducted under
			 section 5, if the Chief determines that an alleged practice that is a violation
			 of a criminal civil rights statute occurred in a State, or political
			 subdivision of a State, that has a State or local law prohibiting the practice
			 alleged and establishing or authorizing a State or local law enforcement
			 official to grant or seek relief from such practice or to institute criminal
			 proceedings with respect to the practice on receiving notice of the practice,
			 the Chief shall consult with the official regarding the appropriate venue for
			 the case involved.
					(3)ReferralAfter investigating a complaint under
			 paragraph (1), or receiving a report of an investigation conducted under
			 section 5, the Chief shall refer the complaint to the Criminal Section of the
			 Civil Rights Division, if the Chief determines that the subject of the
			 complaint has violated a criminal civil rights statute in the case involved but
			 the violation does not meet the requirements of subparagraph (A) or (B) of
			 paragraph (1).
				(c)Study and
			 report
				(1)StudyThe Chief shall annually conduct a study of
			 the cases under the jurisdiction of the Chief or under the jurisdiction of the
			 Chief Investigator and, in conducting the study, shall determine the
			 cases—
					(A)for which the Chief has sufficient evidence
			 to prosecute violations of criminal civil rights statutes; and
					(B)for which the Chief has insufficient
			 evidence to prosecute those violations.
					(2)ReportNot later than September 30 of 2006 and of
			 each subsequent year, the Chief shall prepare and submit to Congress a report
			 containing the results of the study conducted under paragraph (1), including a
			 description of the cases described in paragraph (1)(B).
				(d)Authorization of
			 appropriations
				(1)AuthorizationThere is authorized to be appropriated to
			 carry out this section $5,000,000 for fiscal year 2007 and each subsequent
			 fiscal year.
				(2)Additional
			 appropriationsAny funds
			 appropriated under this subsection shall consist of additional appropriations
			 for the activities described in this section, rather than funds made available
			 through reductions in the appropriations authorized for other enforcement
			 activities of the Department of Justice.
				5.Establishment of
			 Office in Federal Bureau of Investigation
			(a)In
			 generalThere is established
			 in the Civil Rights Unit of the Federal Bureau of Investigation of the
			 Department of Justice an Unsolved Civil Rights Crime Investigative Office. The
			 Office shall be headed by a Chief Investigator.
			(b)Responsibility
				(1)In
			 generalIn accordance with an
			 agreement established between the Chief Investigator and the Chief, the Chief
			 Investigator shall be responsible for investigating violations of criminal
			 civil rights statutes, in cases described in section 4(b).
				(2)Coordination
					(A)Investigative
			 activitiesIn investigating a
			 complaint under paragraph (1), the Chief Investigator shall coordinate the
			 investigative activities with State and local law enforcement officials.
					(B)ReferralAfter investigating a complaint under
			 paragraph (1), the Chief Investigator shall—
						(i)determine whether the subject of the
			 complaint has violated a criminal rights statute in the case involved;
			 and
						(ii)refer the complaint to the Chief, together
			 with a report containing the determination and the results of the
			 investigation.
						(c)Authorization of
			 appropriations
				(1)AuthorizationThere is authorized to be appropriated to
			 carry out this section $5,000,000 for fiscal year 2007 and each subsequent
			 fiscal year.
				(2)Additional
			 appropriationsAny funds
			 appropriated under this subsection shall consist of additional appropriations
			 for the activities described in this section, rather than funds made available
			 through reductions in the appropriations authorized for other enforcement
			 activities of the Department of Justice.
				6.Community Relations
			 Service of the Department of JusticeIn addition to any amounts authorized to be
			 appropriated under title XI of the Civil Rights Act of 1964 (42 U.S.C. 2000h et
			 seq.), there are authorized to be appropriated to the Community Relations
			 Service of the Department of Justice $1,500,000 for fiscal year 2007 and each
			 subsequent fiscal year, to enable the Service (in carrying out the functions
			 described in title X of such Act (42 U.S.C. 2000g et seq.)) to provide
			 technical assistance by bringing together law enforcement agencies and
			 communities in the investigation of violations of criminal civil rights
			 statutes, in cases described in section 4(b).
		
	
		1.Short titleThis Act may be cited as the Unsolved
			 Civil Rights Crime Act.
		2.Sense of
			 CongressIt is the sense of
			 Congress that all authorities with jurisdiction, including the Federal Bureau
			 of Investigation and other entities within the Department of Justice,
			 should—
			(1)expeditiously investigate unsolved
			 civil rights murders, due to the amount of time that has passed since the
			 murders and the age of potential witnesses; and
			(2)provide all the resources necessary
			 to ensure timely and thorough investigations in the cases involved.
			3.DefinitionsIn this Act:
			(1)Chief
			 investigatorThe term Chief Investigator means the
			 Chief Investigator of the Unit.
			(2)Criminal civil rights
			 statutesThe term criminal civil rights statutes
			 means—
				(A)section 241 of title 18,
			 United States Code (relating to conspiracy against rights);
				(B)section 242 of title 18,
			 United States Code (relating to deprivation of rights under color of
			 law);
				(C)section 245 of title 18,
			 United States Code (relating to federally protected activities);
				(D)sections 1581 and 1584 of
			 title 18, United States Code (relating to involuntary servitude and
			 peonage);
				(E)section 901 of the
			 Fair Housing Act (42 U.S.C. 3631);
			 and
				(F)any other Federal law
			 that—
					(i)was
			 in effect on or before December 31, 1969; and
					(ii)the Criminal Section of the Civil
			 Rights Division of the Department of Justice enforced, prior to the date of
			 enactment of this Act.
					(3)OfficeThe
			 term Office means the Unsolved Civil Rights Crime Investigative
			 Office established under section 5.
			(4)DeputyThe
			 term Deputy means the Deputy for the Unsolved Civil Rights Era
			 Crimes Unit
			(5)UnitThe
			 term Unit (except when used as part of the term Criminal
			 Section) means the Unsolved Civil Rights Era Crimes Unit established
			 under section 4.
			4.Establishment of Section
			 in civil rights division
			(a)In
			 GeneralThere is established in the Criminal Section of the Civil
			 Rights Division of the Department of Justice an Unsolved Civil Rights Era
			 Crimes Unit. The Unit shall be headed by a Deputy for the Unsolved Civil Rights
			 Era Crimes Unit.
			(b)Responsibility
				(1)In
			 generalNotwithstanding any other provision of Federal law, and
			 except as provided in section 5, the Deputy shall be responsible for
			 investigating and prosecuting violations of criminal civil rights statutes, in
			 cases in which a complaint alleges that such a violation—
					(A)occurred not later than December
			 31, 1969; and
					(B)resulted in a death.
					(2)Coordination
					(A)Investigative
			 activitiesIn investigating a complaint under paragraph (1), the
			 Deputy shall coordinate investigative activities with State and local law
			 enforcement officials.
					(B)VenueAfter
			 investigating a complaint under paragraph (1), or receiving a report of an
			 investigation conducted under section 5, if the Deputy determines that an
			 alleged practice that is a violation of a criminal civil rights statute
			 occurred in a State, or political subdivision of a State, that has a State or
			 local law prohibiting the practice alleged and establishing or authorizing a
			 State or local law enforcement official to grant or seek relief from such
			 practice or to institute criminal proceedings with respect to the practice on
			 receiving notice of the practice, the Deputy shall consult with the official
			 regarding the appropriate venue for the case involved.
					(3)ReferralAfter
			 investigating a complaint under paragraph (1), or receiving a report of an
			 investigation conducted under section 5, the Deputy shall refer the complaint
			 to the Criminal Section of the Civil Rights Division, if the Deputy determines
			 that the subject of the complaint has violated a criminal civil rights statute
			 in the case involved but the violation does not meet the requirements of
			 subparagraph (A) or (B) of paragraph (1).
				(c)Study and
			 Report
				(1)StudyThe
			 Deputy shall annually conduct a study of the cases under the jurisdiction of
			 the Deputy or under the jurisdiction of the Chief Investigator and, in
			 conducting the study, shall determine the cases—
					(A)for
			 which the Deputy has sufficient evidence to prosecute violations of criminal
			 civil rights statutes; and
					(B)for
			 which the Deputy has insufficient evidence to prosecute those
			 violations.
					(2)ReportNot
			 later than September 30 of 2006 and of each subsequent year, the Deputy shall
			 prepare and submit to Congress a report containing the results of the study
			 conducted under paragraph (1), including a description of the cases described
			 in paragraph (1)(B).
				5.Establishment of Office
			 in Federal Bureau of Investigation
			(a)In
			 GeneralThere is established in the Civil Rights Unit of the
			 Federal Bureau of Investigation of the Department of Justice an Unsolved Civil
			 Rights Crime Investigative Office. The Office shall be headed by a Deputy
			 Investigator.
			(b)Responsibility
				(1)In
			 generalIn accordance with an agreement established between the
			 Deputy Investigator and the Deputy, the Deputy Investigator shall be
			 responsible for investigating violations of criminal civil rights statutes, in
			 cases described in section 4(b).
				(2)Coordination
					(A)Investigative
			 activitiesIn investigating a complaint under paragraph (1), the
			 Deputy Investigator shall coordinate the investigative activities with State
			 and local law enforcement officials.
					(B)ReferralAfter
			 investigating a complaint under paragraph (1), the Deputy Investigator
			 shall—
						(i)determine whether the subject of
			 the complaint has violated a criminal rights statute in the case involved;
			 and
						(ii)refer the complaint to the Deputy,
			 together with a report containing the determination and the results of the
			 investigation.
						(C)ResourcesThe
			 Federal Bureau of Investigation, in coordination with the Department of
			 Justice, Civil Rights Division, shall have discretion to re-allocate
			 investigative personnel to jurisdictions to carry out the goals of this
			 section.
					6.Authorization of
			 appropriations
			(a)In generalThere
			 are authorized to be appropriated to carry out this Act $10,000,000 for fiscal
			 year 2007 and each subsequent fiscal year through 2016. These funds shall be
			 allocated by the Attorney General to the Unsolved Civil Rights Era Crime Unit
			 of the Department of Justice and the Civil Rights Unit of the Federal Bureau of
			 Investigation in order to advance the purposes set forth in this Act.
			(b)Additional
			 appropriationsAny funds appropriated under this section shall
			 consist of additional appropriations for the activities described in this Act,
			 rather than funds made available through reductions in the appropriations
			 authorized for other enforcement activities of the Department of
			 Justice.
			(c)Community Relations Service of
			 the Department of JusticeIn
			 addition to any amounts authorized to be appropriated under title XI of the
			 Civil Rights Act of 1964 (42 U.S.C.
			 2000h et seq.), there are authorized to be appropriated to the Community
			 Relations Service of the Department of Justice $1,500,000 for fiscal year 2007
			 and each subsequent fiscal year, to enable the Service (in carrying out the
			 functions described in title X of such Act (42 U.S.C. 2000g et seq.)) to
			 provide technical assistance by bringing together law enforcement agencies and
			 communities in the investigation of violations of criminal civil rights
			 statutes, in cases described in section 4(b).
			7.SunsetSections 1 through 6 of this Act shall
			 expire at the end of fiscal year 2016.
		8.Authority of Inspectors
			 GeneralTitle XXXVII of the
			 Crime Control Act of 1990 (42 U.S.C. 5779 et seq.) is amended by adding at the
			 end the following:
			
				3703.Authority of
				Inspectors General
					(a)In
				generalAn Inspector General
				appointed under section 3 or 8G of the Inspector General Act of 1978 (5 U.S.C.
				App.) may authorize staff to assist the National Center for Missing and
				Exploited Children—
						(1)by conducting
				reviews of inactive case files to develop recommendations for further
				investigations; and
						(2)by engaging in
				similar activities.
						(b)Limitations
						(1)PriorityAn
				Inspector General may not permit staff to engage in activities described in
				subsection (a) if such activities will interfere with the duties of the
				Inspector General under the Inspector General Act of 1978 (5 U.S.C.
				App.).
						(2)FundingNo
				additional funds are authorized to be appropriated to carry out this
				section.
						.
		
	
		August 3, 2006
		Reported with an amendment
	
